Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Reports Indicated Resource of 727,500 Tonnes at 8.98 g/t at Santoy 8 Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, April 21 /CNW/ - Claude Resources Inc. (CRJ:TSX ; CGR:AMEX) is pleased to announce the results of a NI 43-101 compliant inferred and indicated mineral resource estimate on the Santoy 8 deposit located on the Seabee mine property. Highlights of the resource estimate define an indicated mineral resource of 727,500 tonnes at a grade of 8.98 g/t Au and an inferred mineral resource of 391,500 tonnes at a grade of 8.1 g/t using a 3 g/t cut-off grade. << Table 1: Santoy 8 Mineral Resource Zones 3 g/t cut-off 5 g/t cut-off Tonnes Grade Ozs Tonnes Grade Ozs (g/t) (g/t) Indicated Mineral Resources Santoy 8 474,300 8.70 133,000 301,800 11.60 113,000 Santoy 8E 253,200 9.50 77,000 184,400 12.10 72,000 Totals 727,500 8.98 210,000 486,200 11.79 185,000 Inferred Mineral Resources Santoy 8 306,200 8.00 79,000 146,600 12.30 58,000 Santoy 8E 49,000 6.60 10,000 8,800 12.00 3,000 Santoy 8NW 36,300 10.80 13,000 28,400 12.50 11,000 Totals 391,500 8.08 102,000 183,800 12.32 72,000 Results of the estimate, summarized in Table 1, reflect the following basic parameters: - A top-cut of 30 g/t was applied. - A depth extending from surface to 350 meters below surface with the indicated component being above 250 meters depth. - A minimum composite length of 1.50 meters. - Specific Gravity of 2.85 based on historic production. - Polygonal resource modeling was utilized. - Radius of influence of the polygonal model was 30 meters. - Individual lenses were projected onto inclined longitudinal sections. >> "The recent drill results have significantly upgraded the size and grade of the deposits as well as the confidence in the resource model," stated Claude Resources' Vice President Exploration Brian Skanderbeg. "The upgrading of the resource model is the first step in the transition from exploration through bulk sampling to commercial production at the Santoy 8 deposits. This represents a significant opportunity to expand the Seabee mining operation." Previous drilling of the Santoy 8 and 8E deposits conducted up to September 2005 defined an inferred resource of 910,000 tonnes at and 6.1 g/t with a top cut of 30 g/t. Gold mineralization at Santoy 8 has been confirmed over a strike length of 600 meters, a dip length of 350 meters and remains open along strike and down plunge to the north. Santoy 8E has been intercepted over a strike length of 200 meters, dip length of 250 metres and remains open along strike and down plunge to the north. True thickness of Santoy 8 and 8E deposits vary from 1.5 to 30.0 meters. Gold mineralization at Santoy 8, 8E and 8 NW is hosted in siliceous, skarnified, shear structures with sulfide-chlorite-quartz veins and in silicified granitoid sills. Eight mineralized lenses dip moderately to steeply (50 to 85 degrees) to the east and are interpreted to be amenable to bulk mining techniques. Claude Resources is in the process of completing environmental studies in preparation for planned bulk sampling and commercial mining of the Santoy 8 and 8E deposits in 2009. A longitudinal section and location map for Santoy 8 are available on the Claude Resources website at www.clauderesources.com. Exploration programs are conducted under the direction of Qualified Person Brian Skanderbeg, P.Geo., Vice President Exploration. He has reviewed the contents of this media release for accuracy. Drill core was halved and samples averaging 1.0 - 1.5 meters were submitted to TSL Laboratory, an ISO approved facility, in Saskatoon, Saskatchewan. Rigorous quality assurance quality control procedures have been implemented including the use of blanks, standards and duplicates (1 in 10 samples). Core samples were analyzed by 30 g gold fire assay with an atomic absorption and gravimetric finish. Intercepts are reported as drilled widths and range from 70 % to 95 % of true widths.
